Title: Gibson & Jefferson to Thomas Jefferson, 21 July 1812
From: Gibson & Jefferson
To: Jefferson, Thomas


          
            Sir Richmond 21st July 1812—
            We send you inclosed fifty dollars in in bills of 10 & 5 dollars, as requested in yours of the 16th Inst—
            With great respect we are
            Your obt ServtsGibson & Jefferson
          
          
            P:S: An application has just been made to us on behalf of Mrs Richardson the tenant of Mazzei’s tenemt to purchase that property; stating that it had been offer’d to her by our G:J:—be pleased to inform us if you wish it sold
          
        